             Case 18-10512-KBO   Doc 2757-1   Filed 08/19/21   Page 1 of 17




                                    EXHIBIT A

                            Proposed Redacted Document




28454818.1
Case 18-10512-KBO   Doc 2757-1   Filed 08/19/21   Page 2 of 17
                      Case 18-10512-KBO   Doc 2757-1     Filed 08/19/21      Page 3 of 17




             PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A HEARING.


             Dated: August 4, 2021         YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                           /s/ Shane M. Reil
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: jpatton@ycst.com
                                                   rbrady@ycst.com
                                                   mnestor@ycst.com
                                                   jbarry@ycst.com
                                                   rbartley@ycst.com
                                                   sreil@ycst.com

                                           Counsel to the Debtors and Debtors in Possession




28425353.1
                                                    2
                          Case 18-10512-KBO            Doc 2757-1         Filed 08/19/21         Page 4 of 17




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                      )
             In re:                                                   )     Chapter 11
                                                                      )
             Zohar III, Corp., et al.,1                               )     Case No. 18-10512 (KBO)
                                                                      )
                                                Debtors.              )     Jointly Administered
                                                                      )
                                                                      )     Hearing Date: August 25, 2021 at 10:00 a.m. (ET)
                                                                      )     Objection Deadline: August 18, 2021 at 4:00 p.m. (ET)
                                                                      )

         DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING AMENDMENT
           TO THE NEW AGENT AGREEMENT AND (II) GRANTING RELATED RELIEF

                      Zohar III, Corp. and its affiliated debtors and debtors in possession in the above-captioned

         Chapter 11 cases (collectively, the “Debtors”) hereby submit this motion (this “Motion”), pursuant

         to sections 105(a), 363, and 503(b) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532

         (the “Bankruptcy Code”), the Order Approving and Authorizing the Settlement Agreement By and

         Between the Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the

         Zohar III Controlling Class (the “Settlement Order”) [Docket No. 266], the Settlement

         Agreement2 (as defined in the Settlement Order) [Docket No. 266, Ex. A], and the Order (I)

         Authorizing the Appointment of Ankura Trust Company, LLC as New Agent Under the Court-

         Approved Settlement Agreement Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,

         MBIA Insurance Corp. and the Zohar III Controlling Class and (II) Granting Related Relief (the

         “Ankura Appointment Order”) [Docket No. 709], for entry of an order, substantially in the form


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261) (“Zohar
         III”), Zohar II 2005-1, Limited (8297) (“Zohar II”), and Zohar CDO 2003-1, Limited (5119) (“Zohar I,” and together
         with Zohar II and III, the “Zohar Funds”). The Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New
         York, NY 10036.
         2
          Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Settlement
         Agreement or the Ankura Appointment Order, as applicable.
28334057.2
                     Case 18-10512-KBO          Doc 2757-1      Filed 08/19/21      Page 5 of 17




         attached hereto as Exhibit A (the “Proposed Order”): (i) authorizing an amendment to the New

         Agent Agreement, substantially in the form attached hereto as Exhibit B (the “First Amendment”);

         and (ii) granting related relief. In support of the Motion, the Debtors respectfully state as follows:

                                          JURISDICTION AND VENUE

                1.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

         1334, and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28

         U.S.C. § 157(b)(2), and pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

         the Debtors consent to entry of a final order by the Court in connection with this Motion to the

         extent it is later determined that the Court, absent consent of the parties, cannot enter final orders

         or judgments in connection herewith consistent with Article III of the United States Constitution.

                2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                3.      The statutory and legal predicates for the relief sought herein are sections 105(a),

         363, and 503(b) of the Bankruptcy Code, the Settlement Order, the Settlement Agreement, and the

         Ankura Appointment Order.

                                                  BACKGROUND

                4.      On March 11, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for

         relief under Chapter 11 of the Bankruptcy Code. The Debtors have continued in possession of

         their properties and the operation of their business as debtors in possession pursuant to sections

         1107(a) and 1108 of the Bankruptcy Code.

                5.      General information about the Debtors and the events leading up to the Petition

         Date can be found in the Declaration of Marc S. Kirschner in Support of Chapter 11 Petitions


28334057.2
                                                           2
                      Case 18-10512-KBO       Doc 2757-1      Filed 08/19/21     Page 6 of 17




         [Docket No. 6] and the Declaration of Lynn Tilton in Support of Chapter 11 Petitions [Docket No.

         5], each filed on March 12, 2018.

                6.      On May 21, 2018, the Court entered the Settlement Order approving the Settlement

         Agreement.

                7.      Pursuant to paragraph 6 of the Settlement Agreement, Patriarch Partners Agency

         Services, the Debtors’ prior agent on their secured loans to the various Portfolio Companies, was

         to be replaced by a new administrative agent selected by the Independent Director and the CRO

         (the “New Agent”).

                8.      On March 19, 2019, the Court entered the Ankura Appointment Order, authorizing

         the appointment of Ankura as New Agent pursuant to the terms of the Ankura Appointment Order

         and the New Agent Agreement.

                9.      Paragraph 11 of the Ankura Appointment Order provides:

                Absent further approval of this Court, the terms of the New Agent Agreement shall
                not be amended or modified, and neither the Debtors nor the New Agent shall waive
                any rights thereunder, if such amendment, modification, or waiver would impose
                any additional liability or obligation on the Portfolio Companies. For the avoidance
                of doubt, the removal or reassignment of a Portfolio Company or Portfolio
                Companies under the borrower schedules to the New Agent Agreement is not
                intended as, and shall not be deemed to be, an amendment, modification, or waiver
                as contemplated in this paragraph 11.

         Ankura Appointment Order ¶ 11.

                10.     Additionally, the New Agent Agreement permits the Independent Director, CRO,

         and Ankura to amend such agreement through written instruments such as the First Amendment

         and, for certain material amendments, this Court’s approval. See New Agent Agreement ¶ 11.

                11.     The Debtors and Ankura desire to amend the New Agent Agreement to modify the

         services to be provided by Ankura related to certain borrowers (the “Limited Services Borrowers,”



28334057.2
                                                         3
                      Case 18-10512-KBO        Doc 2757-1       Filed 08/19/21     Page 7 of 17




         and such modified services, the “Limited Agency Services”) and set forth the fees to be paid for

         such services, all as set forth more fully in the First Amendment attached hereto as Exhibit B.

                                              RELIEF REQUESTED

                12.     By this Motion, the Debtors request entry of an order, substantially in the form

         attached hereto as Exhibit A, approving the First Amendment and granting related relief.

                                       BASIS FOR RELIEF REQUESTED

                13.     Section 105(a) of the Bankruptcy Code provides that the Court “may issue any

         order, process, or judgment that is necessary or appropriate to carry out the provisions of the

         Bankruptcy Code,” and that “[n]o provision of [the Bankruptcy Code] providing for the raising of

         an issue by a party in interest shall be construed to preclude the court from, sua sponte, taking any

         action or making any determination necessary or appropriate to enforce or implement court orders

         or rules ....”. 11 U.S.C. § 105(a). Although “there are some significant limits to a bankruptcy

         court's ability to use section 105(a) of the Code . . . [it] plainly may be used ‘to enforce and

         implement’ earlier orders.” In re River Ctr. Holdings, LLC, 394 B.R. 704, 711 (Bankr. S.D.N.Y.

         2008); See Also In re Ames Dep't Stores, Inc., 317 B.R. 260, 273–74 (Bankr. S.D.N.Y. 2004).

                14.     Further, section 363(b) of the Bankruptcy Code provides in part that a debtor-in-

         possession “after notice and hearing, may use, sell or lease, other than in the ordinary course of

         business, property of the estate.” 11 U.S.C. § 363(b). Under applicable case law, in this and other

         circuits, if a debtor’s proposed use of its assets pursuant to section 363(b) of the Bankruptcy Code

         represents a reasonable business judgment on the part of the debtor, such use should be approved.

         See, e.g., Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (citing Fulton State Bank

         v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1983)); In re Delaware & Hudson R.R.

         Co., 124 B.R. 169, 176 (D. Del. 1991) (courts have applied the “sound business purpose” test to


28334057.2
                                                          4
                      Case 18-10512-KBO         Doc 2757-1      Filed 08/19/21        Page 8 of 17




         evaluate motions brought pursuant to section 363(b)); In re Gulf States, Steel, Inc., 285 B.R. 497,

         514 (Bankr. N.D. Ala. 2002); Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986);

         Committee of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns Manville Corp.),

         60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a reasonable basis for its

         business decisions (as distinct from a decision made arbitrarily or capriciously), courts will

         generally not entertain objections to debtor’s conduct”).

                15.     The Debtors respectfully submit that their entry into the First Amendment to the

         New Agent Agreement is appropriate and a sound exercise of their business judgment. The First

         Amendment recalibrates the level of services to be provided by Ankura with respect to the Limited

         Services Borrowers, and the associated costs, to better reflect the present facts and circumstances

         pertaining to those borrowers. For example, certain of the Limited Services Borrowers have sold

         substantially all of their assets or are otherwise no longer operating. With respect to the Limited

         Services Borrowers, the First Amendment provides that Ankura will provide only the Limited

         Agency Services (unless otherwise requested by the Debtors and agreed to by Ankura), and the

         Limited Services Borrowers or the Debtors, as applicable, will pay a reduced Annual Fee, resulting

         in cost-savings for the Debtors’ estates and the Limited Services Borrowers, without prejudice to

         the Debtors’ rights or interests vis a vis any Portfolio Companies.

                16.     Accordingly, the Debtors respectfully submit that the relief requested herein is in

         the best interests of their estates and creditors, and should be approved.

                                                      NOTICE

                17.     The Debtors will provide notice of this Motion to: (i) the U.S. Trustee; (ii) counsel

         to the Patriarch Stakeholders; (iii) counsel to U.S. Bank, as indenture trustee; (iv) counsel to

         MBIA; (v) counsel to the Zohar III Controlling Class; (vi) counsel to Ankura; and (vii) all parties


28334057.2
                                                           5
                      Case 18-10512-KBO         Doc 2757-1      Filed 08/19/21       Page 9 of 17




         that, as of the filing of this Motion, have requested notice in these Chapter 11 cases pursuant to

         Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the Debtors submit

         that no other or further notice is necessary.

                  WHEREFORE, the Debtors request entry of the Proposed Order, granting the relief

         requested herein and such other and further relief as is just and proper.

             Dated: August 4, 2021               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Shane M. Reil
                                                 James L. Patton, Jr. (No. 2202)
                                                 Robert S. Brady (No. 2847)
                                                 Michael R. Nestor (No. 3526)
                                                 Joseph M. Barry (No. 4221)
                                                 Ryan M. Bartley (No. 4985)
                                                 Shane M. Reil (No. 6195)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: jpatton@ycst.com
                                                         rbrady@ycst.com
                                                         mnestor@ycst.com
                                                         jbarry@ycst.com
                                                         rbartley@ycst.com
                                                         sreil@ycst.com

                                                 Counsel to the Debtors and Debtors in Possession




28334057.2
                                                          6
Case 18-10512-KBO   Doc 2757-1   Filed 08/19/21   Page 10 of 17




                        EXHIBIT A
                      Proposed Order
                         Case 18-10512-KBO            Doc 2757-1         Filed 08/19/21         Page 11 of 17




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    )
             In re:                                                 )   Chapter 11
                                                                    )
             Zohar III, Corp., et al., 1                            )   Case No. 18-10512 (KBO)
                                                                    )
                                                Debtors.            )   Jointly Administered
                                                                    )
                                                                    )   Ref. Docket Nos. ____

                            ORDER (I) AUTHORIZING AMENDMENT TO THE NEW
                          AGENT AGREEMENT AND (II) GRANTING RELATED RELIEF

                      Upon consideration of the motion (the “Motion”) 2 of the above-captioned debtors and

         debtors-in-possession (collectively, the “Debtors”) for entry of an order, pursuant to sections

         105(a), 363, and 503(b) of the Bankruptcy Code, the Settlement Order, the Settlement Agreement,

         and the Ankura Appointment Order, (i) authorizing the First Amendment to the New Agent

         Agreement and (ii) granting related relief; and this Court having jurisdiction to consider the Motion

         and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing

         Order of Reference from the United States District Court for the District of Delaware, dated as of

         February 29, 2012; and consideration of the Motion and the requested relief being a core

         proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper before this Court pursuant

         to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

         the parties listed therein, and this Court having found that no other or further notice need be

         provided; and this Court having found and determined that the relief sought in the Motion is in the



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
         2
           All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Motion.
28334057.2
                      Case 18-10512-KBO         Doc 2757-1       Filed 08/19/21      Page 12 of 17




         best interests of the Debtors’ estates, their creditors, and other parties in interest and that the legal

         and factual bases set forth in the Motion establish just cause for the relief granted herein; and after

         due deliberation and sufficient cause appearing therefor; it is hereby ORDERED that:

                 1.      The Motion is GRANTED as set forth herein.

                 2.      The First Amendment to the New Agent Agreement is hereby approved in all

         respects.

                 3.      The terms and provisions of the Ankura Appointment Order and the New Agent

         Agreement otherwise remain in full force and effect, and any terms and provisions of the Ankura

         Appointment Order applicable to the New Agent Agreement shall extend to the New Agent

         Agreement as amended by the First Amendment, including with respect to the fees, expenses,

         costs, and indemnities provided for or permitted thereby, which shall, to the extent payable by any

         Debtor in accordance with paragraphs 21 and 23 of the Ankura Appointment Order, constitute

         allowed administrative expenses under section 503(b) of the Bankruptcy Code.

                 4.      This Court shall retain jurisdiction over any and all matters arising from the

         interpretation or implementation of this Order.




28334057.2
                                                            2
             Case 18-10512-KBO   Doc 2757-1   Filed 08/19/21   Page 13 of 17




                                     EXHIBIT B

                                  First Amendment




28334057.2
            Case 18-10512-KBO          Doc 2757-1       Filed 08/19/21      Page 14 of 17


                                                                                            Confidential



                             First Amendment to the Engagement Letter

        This First Amendment dated as of July __, 2021 (the “Amendment”) amends that certain New
Agent Agreement and Fee Letter dated October 29, 2018 (the “Engagement Letter”), by and between
Ankura Trust Company, LLC (“Ankura Trust”), Joseph J. Farnan, Jr. on behalf of each of the Zohar Debtors
(such Zohar Debtors hereinafter referred to as “Zohar”) and Michael Katzenstein, as CRO of Zohar. All
terms used herein but not defined herein shall have the meanings ascribed to such terms in the Engagement
Letter.

       WHEREAS, on October 29, 2018, Ankura Trust and Zohar entered into the Engagement Letter
pursuant to which Zohar thereafter retained Ankura Trust, pursuant to an order that the U.S. Bankruptcy
Court for the District of Delaware entered on March 19, 2019, to provide certain services and perform
certain duties as detailed therein and in such order;

       WHEREAS, Ankura Trust and Zohar wish to amend the Engagement Letter to modify the services
to be provided by Ankura Trust related to certain borrowers and set forth the fees to be paid by Zohar to
Ankura Trust for such limited services;

     NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereby agree as follows:

1. Notwithstanding any provision in the Engagement Letter, including the Exhibits thereto, for the
following borrowers (“Limited Service Borrowers”), Ankura Trust shall receive the Amended Annual Fee
(as defined below) in connection with providing the Limited Agency Services (as defined below):




                                                                                                       1
US-DOCS\114559623.1
             Case 18-10512-KBO              Doc 2757-1         Filed 08/19/21         Page 15 of 17


                                                                                                        Confidential




      “Limited Agency Services” means the following limited services: calculating accrued interest,
maintaining lender registers, payment processing and/or filing UCC continuation statements. For the
avoidance of doubt, Limited Agency Services do not include sending interest rate reset, payment, or any
other notices to either borrowers or lenders, fees in connection with filing the UCC continuation statements
or any other services not specifically delineated above, which services shall incur additional fees.

      The Annual Fees for each of the Limited Services Borrowers set forth on Exhibit B to the Engagement
Letter, after April 29, 2021, shall be amended to $       per annum (the “Amended Annual Fees”). Such
Amended Annual Fees shall be paid quarterly in advance commencing on April 29, 2021 in accordance
with the Engagement Letter. 1 Reasonable out-of-pocket expenses related to Limited Agency Services shall
be reimbursed by Zohar to Ankura Trust as set forth in the Engagement Letter. If Ankura provides any
services other than the Limited Agency Services for any Limited Service Borrower, Ankura shall bill for
such services as Hourly Administrative Time fees. Any services beyond the Limited Agency Services shall
be provided only upon both (i) Zohar’s written request, which written request may be made via email and
(ii) Ankura’s agreement in its sole discretion.

2. The Annual Fees set forth on Exhibit B to the Engagement Letter for each of the following borrowers
shall be $    per annum, payable quarterly in advance in accordance with the Engagement Letter:




Costs and expenses incurred by Ankura Trust in connection with the borrowers listed in this section 2 shall
be paid in accordance with the Engagement Letter.

3. This Amendment shall be effective upon (i) receipt of signature pages, which may be executed in
counterparts (and by facsimile or other electronic means), each of which shall constitute an original and all
of which together will be deemed to be one and the same document and (ii) entry of a final order from the
U.S. Bankruptcy Court for the District of Delaware approving this Amendment.




1
 For the avoidance of doubt, all Annual Fees described herein shall be payable in the first instance by the applicable
borrower and backstopped by Zohar on the terms set forth in the Engagement Letter.

                                                                                                                     2
US-DOCS\114559623.1
            Case 18-10512-KBO          Doc 2757-1      Filed 08/19/21      Page 16 of 17


                                                                                           Confidential


4. Except as expressly set forth herein, all of the terms and conditions of the Engagement Letter remain
unchanged and in full force and effect, including, without limitation, with respect to indemnification,
confidentiality and payment of counsel fees and expenses.

5. This Amendment shall be governed in accordance with New York law.

                                       [Signature pages follow.]




                                                                                                      3
US-DOCS\114559623.1
            Case 18-10512-KBO          Doc 2757-1   Filed 08/19/21   Page 17 of 17


                                                                                  Confidential



        IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date first
written above.



Ankura Trust Company, LLC

      By:        _______________________
      Name:      Ryan M. Roy
      Title:     Senior Managing Director

      Date:      _______________________


Agreed to and Accepted by:


Zohar Debtors

      By:        _______________________
      Name:      Joseph J. Farnan, Jr.
      Title:     Independent Director

      Date:      _______________________



      By:        _______________________
      Name:      Michael Katzenstein
      Title:     Chief Restructuring Officer

      Date:      _______________________




                                                                                            4
US-DOCS\114559623.1
